FILED
                           NOT FOR PUBLICATION
                                                                            MAR 21 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


VOGUE INTERNATIONAL, LLC, DBA                    No.   14-56394
Vogue International, a Delaware limited
liability company,                               D.C. No.
                                                 2:14-cv-03570-PA-MRW
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

HARTFORD CASUALTY INSURANCE
COMPANY, an Indiana corporation,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                       Argued and Submitted August 2, 2016
                               Pasadena, California

Before: REINHARDT, KOZINSKI, and WARDLAW, Circuit Judges.

      We remanded this appeal to the district court for the limited purpose of

determining whether there is federal jurisdiction. The district court concluded that




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
there is no jurisdiction and dismissed the case. Because no timely appeal has been

filed from that determination, this appeal is DISMISSED.

      Appellee’s Motion to Take Judicial Notice, Dkt #42, and Appellant’s

Motion to Supplement the Record on Appeal, Dkt #45, are GRANTED.




                                         2